Dodge, J.
The circuit court had discretionary power, under sec. 2942, Stats. 1898, to require the appellant plaintiffs to give security for costs. The grounds stated in the affidavit were sufficient to support the affirmative exercise of that discretion, and we are unable to say that the court did not exercise it, and exercise it properly, notwithstanding the statement of defendant in her affidavit that her purpose was to obtain security in accordance with secs. 2943 et seq. Such order for security of costs was therefore within the power of the circuit court, and not an abuse of discretion, and valid. The failure of the appellant plaintiffs to comply therewith fully justified the order dismissing their action. Joint School Dist. v. Kemen, 72 Wis. 179, 39 N. W. 131; Felton v. Hopkins, 89 Wis. 143, 61 N. W. 77.
By the Court. — The order appealed from is affirmed.